Opinión del
Juez Asociado Señor Todd, Jr.,
con la cual concurre el Juez Presidente Señor Travieso.
No estando conforme con la dpetrina establecida en el caso de Ex parte Ortiz y Lluberas, 421 D.P.R. 350 en cuanto a que los hijos adoptivos son herederos forzosos, doctrina ratificada en Bardeguez v. Bardeguez 48 D.P.R. 713, soy de *770opinión quo la corte inferior no erró al desestimar la de-manda en este caso. Los hechos envueltos en el mismo están ampliamente expuestos en la opinión del Juez Asociado Sr. Snyder. Debido a que la división de criterio que existe en el tribunal en cuanto a esta importante cuestión deja subsis-tente la doctrina establecida en los casos mencionados hasta que una mayoría del tribunal pueda ratificarla o revocarla, precisa que exponga, en términos generales, mis puntos de vista sobre la materia.
La condición de forzoso la tiene un heredero no sólo porque el artículo 736 del Código Civil específicamente determina quiénes lo son, sino porque el artículo 735 previamente ha definido el concepto de legítima diciendo que es “la porción de bienes de que el testador no puede disponer por haberla reservado la ley a determinados herederos, llamados por esto herederos forzosos”, y porque además en los artículos 737 y 738 se determina claramente lo que constituye la legítima de los hijos y descendientes legítimos y la de los padres o ascendientes, respectivamente, y en los artículos 761 a 764 y 767 a 772, se determina asimismo lo que constituye la del cónyuge viudo y la de los hijos naturales reconocidos, íespeetivamente. “Todos los herederos no forzososson herederos voluntarios: el testador los elige con arreglo a su voluntad.” 6 Manresa, Código Civil, 630.
El obstáculo insuperable en el caso de autos consiste en que por más que se rebusque en nuestro Código no se encuen-tra la legítima que corresponde a los hijos adoptivos para que puedan tener el concepto de herederos forzosos. .
Parece olvidarse el hecho de que si un heredero tiene la condición de forzoso es precisamente porque puede, en la sucesión testada, reclamar su legítima si ésta le ha sido afectada en alguna forma en el testamento. Si se establece y acepta la premisa de que. a los hijos adoptivos nuestro Código no les reconoce ninguna parte de la herencia como legítima ni tampoco se les incluye entre aquéllos que de *771acuerdo con el artículo 736 son herederos forzosos, ¿qué base hay para afirmar y resolver que, a pesar de todo esto, sí son herederos forzosos? Se afirma que así debe ser inter-pretado el alcance de los artículos 132 y 133 del Código Civil y la intención legislativa al adoptarlos del artículo 214 del Código Civil de Louisiana. Diferimos de este criterio por varias razones.
En primer término los artículos 132' y 133 no son una copia exacta del artículo 214 de Louisiana pues nuestra Legislatura varió sustancialmente sus conceptos y añadió frases completas que no existen en el Código de Louisiana. Así vemos que mientras el artículo 214, en lo pertinente, se limita a decir:
“Any person may adopt another as his child, except those illegitimate children whom the law prohibits him from acknowledging; but such adoption, shall not interfere with the rights of forced heirs.
*«#*#*•»
“The person adopted shall have all the rights of a legitimate child in the estate of the person adopting him except as above stated.”;
el artículo 132, queriendo hacer más específica la intención legislativa dice: “La adopción no perjudicará en ningún caso los derechos que correspondan a los herederos forzosos, y que subsistirán como si la adopción no se hubiese verifi-cado..” Asimismo mientras el artículo 214 habla de herencia “estate,” nuestro artículo 133 dice que “El adoptado ten-drá en la familia del adoptante los derechos y deberes y la consideración de un hijo legítimo, con la excepción estable-cida en el artículo anterior.” (Bastardillas nuestras.)
No estoy conforme con la afirmación de que la palabra “familia” significa lo mismo que “herencia” o como se dijo en Ex parte Ortiz y Lluberas, supra, que “En cualquier concepto de sucesión universal, la palabra ‘familia’ significa infinidad de cosas. Probablemente comprenda la idea de, tal sucesión universal.” (Bastardillas nuestras.) En materia tan importante como la determinación de derechos sucesorios no debemos resolver a base de que dicha palabra pueda sig-*772niñear “infinidad de cosas” o dejarlo en el campo indefinido e indeterminado de las “probabilidades”.
En el mismo caso de Ex parte Ortiz y Lluberas, supra, se afirma que es significativo que nuestra Legislatura supri-miera de nuestro Código Civil el artículo 177 del Código Civil Español. (1) Lo verdaderamente significativo es que dicho artículo no fue por completo eliminado del nuestro sino que en el artículo 137 se conservó expresamente su última oración que dispone que “El adoptado conservará los dere-chos que le correspondan en su familia natural, a excepción de los relativos a la patria potestad.” ¿Qué significación hemos de darle a esta actuación legislativa? De acuerdo con Ex parte Ortiz y Lluberas, supra, tenemos el hecho extraor-dinario de que el hijo adoptivo tiene el concepto de heredero forzoso en su familia natural (como en realidad lo tiene) y por añadidura el de heredero forzoso en la famliia del adop-tante. Es en verdad, de acuerdo con esta interpretación, el heredero forzoso más privilegiado.
En mi opinión, el artículo 137 es de suma importancia (mando tratamos de fijar la intención legislativa al aprobar el artículo 133. Comentando Scáevola la disposición final del artículo 177 del Código Civil de España, concordante con el artículo 137 del nuestro, dice: “¿Y cuáles serán estos dere-chos? Io. El de recibir alimentos si el adoptante no pudiese suministrárselos. Ya hemos dicho que el derecho a los ali-mentos no se borra cuando se extingue la patria potestad, tiene su razón de ser en la necesidad y en los lazos de la sangre. 2o. El de usar el apellido de la familia natural. 3o. El de recibir donaciones por actos intervivos, quedando obligado a imputarlas en la legítima. 4o. El de suceder por *773testamento. '5o. El de poder ser mejorado. 6°. El de suce-der ábintestato. 7°. El de pedir complemento de la legítima si el testador le hubiere dejado menos porción de la que nece-sariamente le corresponda. 8o. El de que le sean reservados los bienes del consorte difunto si el superviviente pasase a segundas nupcias. 9o. El de acrecer la porción del heredero en los casos marcados por el Código. 10°. El de recibir la herencia a beneficio de inventario o haciendo uso del de deli-berar. 11°. El de desempeñar la tutela en los casos en que fuere llamado por la ley a este cargo, y el de formar parte del Consejo con respecto a los parientes de su familia natural.” (Bastardillas nuestras.) 3 Scaevola, Cód. Civil, 449, 3raa. edición.
Más conciso, pero al mismo efecto, Sánchez Román en sus Estudios de Derecho Civil, Tomo 5, pág. 1106 (Segunda Edición), dice que “Esos derechos que el adoptado conserva en la familia natural, son todos: tales, como el de alimentos, cuando el adoptante no pudiera proveer a esta obligación, el de usar el ap'ellido de la familia así como todos los suceso-rios, en sus distintas aplicaciones, y, en general, cuantos el Código atribuye a la condición de individuo de una familia, excepto los relativos a la patria potestad, mientras el adop-tante la ejerce.” (Bastardillas nuestras.)
Tenemos, por lo tanto, que el hijo adoptivo, a virtud del artículo 137, conserva todos sus derechos en su familia natural. Empero el artículo 133 dispone que él tendrá en la familia del adoptante “los derechos y deberes y la conside-ración de un hijo legítimo,” y se sostiene que esto es sufi-ciente para resolver que entre esos derechos están los de un heredero forzoso en la sucesión testada del adoptante, porque de acuerdo con el artículo 118 el hijo legítimo tiene derecho a la herencia legítima y como consecuencia el adoptivo tam-bién tiene derecho a una “legítima” en la herencia del adoptante. No acepto esta conclusión por las razones que he expuesto en cuanto a la omisión de asignársele al hijo adop-*774tivo en nuestro Código nna cuota legítima y de no incluírsele además entre los herederos forzosos especificados en el Código y además porque disponiendo el artículo 136 que si bien el adoptante y el adoptado se deben recíprocamente alimentos, limita el derecho diciendo que “Esta obligación se entiende sin perjuicio del preferente derecho de los hijos legítimos, de los ilegítimos, y de los ascendientes del adop-tante a ser alimentados por éste.”
Si por el artículo 132 se dispone que la adopción en ningún caso perjudicará los derechos que corresponden a los herederos forzosos, los cuales subsistirán como si la adopción no se hubiera verificado, y por el artículo 136 se subordina el derecho a alimentos del hijo adoptivo al derecho prefe-rente, no ya de los hijos legítimos y ascendientes del adop-tante sino también a los de sus hijos ilegítimos en general,(2) ¿cómo puede sostenerse que fué la intención legislativa, aun cuando usara las palabras “hijo legítimo” en el artículo 133, convertir al adoptivo en un heredero forzoso en la sucesión testada?
Se dirá, y con razón, que algún fin tuvo la Legislatura al adoptar el lenguaje especial del artículo 133 (muy dis-tinto al usado en el artículo 214 de Louisiana) y relacionado con el artículo 132 (más específico que el 214 de Louisiana). En mi opinión la única interpretación lógica es que los derechos del adoptivo hay que situarlos en la sucesión intes-tada y aun en ella en el sitio o puesto que le corresponda, es decir, después de los que, en el abintestato son llamados preferentemente (y que en la testada tienen el carácter de forzosos) o sea los descendientes legítimos, los ascendientes, los hijos naturales reconocidos y respetando la cuota usu-fructuaria del viudo. A igual solución llega Sánchez Eomán al confrontarse con el problema que presenta-el artículo 177 *775del Código Civil Español al no asignar al hijo adoptivo nn puesto para hacer efectivo su derecho sucesorio cuando el adoptante se ha obligado a instituirlo heredero en la escri-tura de adopción. Los derechos de los herederos forzosos en la sucesión testada y los llamamientos preferentes en la intes-tada y la misma explícita preferencia que por la obligación alimenticia establece el artículo 176 (artículo 136 del nues-tro) le hacen concluir que: “hacen imposible, en buena lógica legal, suponer que los hijos adoptivos, en el único caso en el que excepcionalmente les reconoce derecho a heredar fuera de testamento al adoptante el artículo 177, que ahora se exa-mina, puedan y deban ser antepuestos a ninguno de los llama-mientos de todas esas personas, ni tampoco concurrir con ellos en la sucesión intestada del adoptante, puesto que no hay porción ni forma determinada al efecto, y aquéllos vienen llamados a suceder en esos lugares preferentes en toda la herencia; no siendo imposible la hipótesis de descen-dientes legítimos y legitimados, a pesar de la prohibición de adoptar del núm. 2o. del artículo 174 a los que tienen descen-dencia de esta clase, porque puede haber sobrevenido des-pués de la adopción, toda vez que, el haber realizado ésta no es impedimento para contraer matrimonio con posterioridad. En cambio, parece, que de ser de alguna manera efectivo ese derecho condicional e hipotético, que el artículo 177 reconoce por excepción al adoptado para suceder fuera de testamento al adoptante que prometió instituirle heredero en la escri-tura de adopción, sería lo más racional introducir su llama-miento antes de los de colaterales de todos los grados (artícu-los 946 a 955), y sin perjuicio del derecho del cónyuge viudo (artículo 834 y sus concordantes)} ya que ni tienen los colaterales la condición de herederos forzosos, ni siquiera el derecho de alimentos, que no existe más que con carácter excepcional entre los hermanos. (Párrafo final del artículo 143.) ”(3)
*776En la legislación anterior el Código Civil de España al hijo adoptivo tampoco se le reconoció su posición como here-dero forzoso en la sucesión testada. Las Leyes de Partida y el Enero Leal le reconocían el todo o parte de la herencia en la sucesión intestada. (4)
*777Concuerda la conclusión a que he llegado eon la del Sr. Muñoz Morales expuesta en sus Anotaciones al Código Civil de Puerto. Pico, vol. X Pevista Jurídica de la Universidad de Puerto Pico, página 433, cuando dice que “Ya que nues-tra Legislatura optó por restablecer la antigua doctrina, nos inclinamos a la declaración del derecho en la forma incon-dicional que reconocieron las leyes de Partida ...” pues esos derechos se referían exclusivamente a la sucesión intes-tada. Dice expresamente dicho autor al comentar los casos de Ex parte Ortiz y Lluberas y Bardeguez v. Bardeguez, supra, que “se deduce de ambas decisiones cierta incerti-dumbre en cuanto al absoluto derecho hereditario de los adoptivos y no sabemos cuál sería el criterio del tribunal en caso de existir ascendientes o de existir hijos nacidos des-pués de la adopción” y que “Sería conveniente, pues, que en nuestro Código se introdujeran las enmiendas consiguien-tes para aclarar estas dudas y se incluyeran expresamente entre los herederos forzosos a los hijos adoptivos, ya equipa-rándolos a los legítimos y legitimados o ya a los naturales reconocidos.” ills más, sostiene que de acuerdo con el caso de Ex parte Ortiz y Lluberas, “Cuando el padre adoptante deja descendientes y ascendientes, el hijo adoptivo no tiene derecho a heredarle,” y que “Cuando el adoptante fallece intestado, sobreviviéndole un ascendiente (]jadre, madre, abuelo, etc.) éste excluye de su herencia al hijo adopüvo.” Ob. cit., pág. 437.
Es por estos motivos que no puedo concurrir con el re-sultado a que se llega al afirmarse que la intención legisla-tiva al adoptar en el año 1902 los artículos 1321 y 133 del Código Civil fue la de reconocer a.los hijos adoptivos como herederos forzosos. Es posible que tuviera esa intención, empero, al dejar subsistentes, entre otros, los artículos 136 y 137, al no asignarles una legítima y al no incluirles entre los herederos forzosos enumerados en el artículo 736, a pesar de que expresamente enmendó este último artículo en el año *7781905 o sea tres años después de haber adoptado los artículos 132 y 133, fracasó en su intento. Admito que la jurispru-dencia de Louisiana por interpretación, reconoce a los hijos adoptivos ciertos derechos hereditarios en la sucesión testada del adoptante. No creo que estemos obligados a seguir dicha jurisprudencia cuando la fraseología de los artículos 132 y 133 de nuestro Código es distinta a la del artículo 214 de Louisiana y cuando de acuerdo con nuestro Código el hijo adoptivo conserva los derechos que le corresponden en su familia natural, cosa que no sucede en Louisiana.
Un ejemplo palmario de la contradicción a que habría que recurrir para resolver el caso de autos lo tenemos en el hecho de que, según la opinión del Juez Asociado Sr. Snyder, aun cuando sostiene, siguiendo lo resuelto en el caso de Bardeguez v. Bardeguez, supra, que por no ser el hijo adoptivo un descendiente en línea recta, no es un descendiente legítimoy por tanto no debe aplicarse el artículo 767 del Código Civil, a renglón seguido dice que sí es aplicable el artículo 737 que precisamente es el que fija la legítima de los hijos y descen-dientes legítimos y afirma que al aplicar este último artículo en relación con el 769 se cumple con la intención legislativa. Este razonamiento lo que hace es legislar judicialmente asig-nando una cuota legítima al adoptivo igual a la del hijo legítimo. Empero, cuando surge el caso en que existe un hijo legítimo que concurra con uno adoptivo entonces habría que asignarle judicialmente otra cuota legítima, distinta y caprichosa.
La dificultad que surge al querer determinar cuál fue la intención legislativa consiste en el hecho de que al injertarse los artículos 132 y 133 en nuestro Código Civil trayéndolos del artículo 214 de Louisiana, nuestro Código resulta “una mezcla híbrida de dos tendencias opuestas” porque “no se trató de armonizarles con los demás (artículos) proceden-tes del Código Español. ”(5)
*779En resumen, creo que el reconocimiento del liijo adoptivo como heredero forzoso dehe ser hecho expresamente por nuestra Legislatura si así lo desea, y no a través de legis-lación judicial esporádica según se vaya presentando una situación distinta en la cual el hijo adoptivo concurra con uno o más de los herederos forzosos taxativamente especificados en nuestro Código.
Estoy conforme con aquella parte de la opinión del Juez Asociado Sr. Snyder que declara terceros a los codemanda-dos en ella especificados.

Debe confirmarse la sentencia apelada.

Opinión del Juez
Asociado Señor Snyder
con la cual concurre el Juez Asociado Señor De Jesús.
*780En 1921 Manuel Sosa Oliva murió soltero y sin dejar ascendientes. Le sobrevivieron (a) Víctor Manuel Sosa y Manuel Isidro Sosa, sus hijos adoptivos y aquí demandantes *781y apelantes; y (b) Juan Isidro Sosa Escobar y Celestina Sosa Vizcarrondo, quienes son sus tajos naturales reconoci-dos y se encuentran entre los aquí demandados y apelados.
Manuel Sosa otorgó testamento abierto un mes antes de su muerte. En él designó a Juan I. Sosa Escobar, como albacea y a sus dos hijos naturales reconocidos como sus únicos y universales herederos en el remanente de su heren-cia después de cumplirse todas las otras disposiciones de su testamento. El testamento también incluía:
(1) Un legado a Carmen Escobar, madre de sus dos hijos naturales reconocidos, consistente en una tercera parte de una extensa finca rústica conocida por “Josefina” y tam-bién una tercera parte del remanente de sus bienes de cua-lesquiera clase que éstos fueren; dicho legado para tener efecto durante la vida de ella y a su muerte para pasar a Víctor Manuel Sosa, Manuel' Isidro Sosa, Carmen María Sosa Millón y Francisca Sosa Millón.
(2) Un legado de $10,000 para cada uno de los siguientes: Víctor Manuel Sosa; Manuel Isidro Sosa, Carmen María Sosa Millón y Francisca Sosa Millón. El testamento disponía que los intereses de estos legados fueran pagados a los legatarios mientras ellos fueran menores de edad, pero que Juan I. Sosa Escobar y Carmen Escobar serían los “ad-ministradores” de estos legados(1)
(3) Otros legados oscilando entre las cantidades de $1,000 y $5,000 cada uno a María Sosa, Josefa Sosa, Cristó-bal Antonio Fernández Sosa y Manuel Fernández Sosa, por lo cual todos son aquí demandados y apelados.
En noviembre 5, 1921 Juan I. Sosa Escobar, el albacea, y Celestina Sosa Vizcarrondo — los dos hijos naturales reco-nocidos del testador — y su madre — -Carmen Escobar, quien como hemos visto era legataria en una cantidad sustancial— otorgaron una escritura de partición de la herencia. Esta *782escritura enumeraba los bienes muebles e inmuebles de la herencia con un valor de $171,893.06, con deudas ascenden-tes a $24,565.68. Después de proveerse el pago de las deu-das y legados por Juan I. Sosa Escobar en su calidad de albacea, la escritura dividió la herencia entre dichos tres individuos en cierta forma (pie no es necesario detallar aquí. Bastará decir que por razones que más adelante se expon-drán los demandantes y apelantes atacan la escritura de partición como nula, y en su consecuencia incluyen como demandadas en este caso a las tres personas que la otorga-ron.
En lo que respecta a los otros demandados, algunos han sido incluidos en este caso porque ciertas deudas les fueron pagadas a ellos o ciertos créditos fueron cobrados de ellos por el albacea;(2) otros demandados — Antonio R. Matos, The Federal Land Bank of Baltimore y The Land Bank Commissioner — lo son porque en virtud de una serie de transacciones ellos son dueños o acreedores hipotecarios de bienes inmuebles originalmente divididos en la escritura de partición. Se incluye como demandada a la Loíza Sugar Co., no sólo porque se alega que el albacea le pagó indebidamente un crédito hipotecario, si que también porque en la herencia estaban incluidas ciertas acciones de dicha corporación, ale-gando los demandantes que se distribuyeron indebidamente mediante la escritura de partición.
Los otros demandados — María Sosa, Josefa Sosa, Cristó-bal Fernández Sosa, Antonio Fernández Sosa, Manuel Fer-nández Sosa, Carmen María Sosa y Francisca Sosa — fueron *783incluidos como legatarios a quienes se les pagó en exceso, en virtud del alegado derecho de los demandantes apelantes a ciertas porciones de la legitima.
La quinta demanda enmendada fue radicada en 1942 por Víctor Manuel Sosa Millán y Manuel Isidro Sosa Millán, quienes fueron legalmente adoptados por el testador en'1919 y 1920, respectivamente. En ella se pide que la institución de herederos en el testamento sea declarada nula por razón de la preterición de los demandantes, hijos adoptivos del testador; que los pagos hechos, como arriba se indica, por algunos de los demandados al albaeea sean declarados nulos, y que se les ordene pagarlos nuevamente; que se ordene a la Loíza Sugar Co. a transferir a la Sucesión de Manuel Sosa Oliva las acciones distribuidas en la escritura de par-tición; que se cancelen las hipotecas que hoy gravan los bie-nes inmuebles que pertenecían al testador al tiempo de su muerte; que los legados sean declarados nulos por ser los mismos excesivos; y que la partición de la herencia sea de-clarada nula y sin valor alguno.
Después de un juicio sobre los méritos, la corte de dis-trito dictó sentencia a favor de los demandados. El caso está ante nos en apelación contra esa sentencia.
I
Al iniciar el estudio del presente caso nos confrontamos con el problema de determinar si Víctor Manuel Sosa y Manuel I. Sosa, demandantes y apelantes, e hijos adoptivos del testador, tienen algún derecho hereditario como herederos forzosos, en virtud del hecho de que el testador fué también sobrevivido por sus dos hijós naturales reconocidos. La corte de distrito decidió que la mera existencia de otros herederos forzosos enumerados por el artículo 736 (3) del Código Civil impide que los hijos adoptivos hereden en forma *784alguna como herederos forzosos. La corte inferior llegó a esta conclusión a base de Ex parte Ortiz, 42 D.P.R. 350. Pero ni la decisión ni el lenguaje usado en aquel caso tienen el alcance atribuí doles por la corte de distrito. Ciertamente al decidir en el caso de Ortis que a pesar de la existencia del viudo — quien por virtud del artículo 736 de nuestro Código Civil es un heredero forzoso — los hijos adoptivos eran los únicos y universales herederos del causante, sin perjuicio de la cuota usufructuaria perteneciente al viudo, esta corte es-pecíficamente decidió en el caso de Ortis que la existencia de otros herederos forzosos no excluía a los hijos adoptivos de su .status como tales; sólo resolvimos que al determinar los derechos de los hijos adoptivos como herederos forzosos, los derechos de los herederos forzosos específicamente enu-merados en el artículo 736 no pueden ser perjudicados.
Así ha interpretado esta corte el caso de Ortiz en Bardequez v. Bardeguez, 48 D.P.R. 713. En aquel caso dijimos a las páginas 718, 719: “La opinión emitida por esta corte en Ex parte Ortiz y Lluberas, 42 D.P.R. 350, reconoce a los hijos adoptivos derechos hereditarios que le dan el carácter de herederos forzosos. . . En su opinión este tribunal es-tudia la legislación vigente en Puerto Rico sobre adopción, llegando a la conclusión de que el hijo adoptivo tiene la con-dición de hijo legítimo del adoptante, debiendo considerarse como un heredero forzoso, sujeto a las restricciones impues-tas por la ley”.
Y la rúnica limitación impuesta por la ley en lo que res-pecta a derechos hereditarios es la que se encuentra en el artículo 132 del Código Civil de que “la,adopción no per-judicará en ningún caso los derechos que correspondan a los herederos forzosos, y'que subsistirán como 'si la adopción no se hubiese verificado”. Por otra parte, el artículo .133 da al hijo adoptivo los derechos y deberes de un hijo legítimo que bajo el artículo 118 incluye el derecho a la herencia le-gítima.
*785La posición de un hijo adoptivo como heredero no es nueva ni en el derecho español ni en los códigos de Europa. Así se le reconoció en el Derecho Romano, y siguiendo la tradición romana en el Derecho Español. La Ley 9, título 16, partida 4, disponía que un hijo adoptivo heredaría el total de la herencia del que lo adoptó si éste moría sin tes-tamento y sin otros hijos; y que si él moría dejando hijos, el hijo adoptivo heredaría una porción igual a la de los otros. Más tarde la Ley Y, título XXII, libro 4 del Fuero Real limitó el derecho hereditario del hijo adoptivo a una cuarta parte de la herencia en caso de sucesión intestada.. Ni las leyes de Toro ni la Novísima Recopilación alteraron' esto. Fue el artículo 177 del Código Civil Español el que rompió con esta tradición. (4) El artículo 177 disponía que eh padre adoptante no adquiriría ningún derecho a heredar ah hijo adoptivo y que el hijo adoptivo no heredaría al padre-adoptante si éste lo excluía de su testamento, a menos que el padre adoptante, en la escritura de adopción, se compro-metiera a designar al hijo adoptivo como su heredero. Sán-chez Román en sus Comentarios al Código Civil, Vol. 5, pág'.. 1104, critica esta disposición del Código Español no sólo-porque no armoniza con otras disposiciones del Código, si que también porque hace la sucesión el objeto de un contrato-privado — “un pacto de sucesión futura” — al que han de prestar su consentimiento el adoptante y el adoptado, así como también otros de quienes se exige que consientan a la adopción o aprueben la misma. Mucius Scaevola, en sus Co-mentarios al Código Civil, Vol. 3, pág. 434, igualmente cri-tica el artículo 177 del Código Civil Español. Scaevola atri-buye la limitación de los derechos del hijo adoptivo en Es-paña al poco uso que eñ España se hace de dicha institución.. Sin embargo, como él señala, nadie está obligado a adoptar *786a un hijo; las consecuencias que de ella afluyen surgen de un acto voluntario en su naturaleza. Y también él señala *-que el hecho de que el hijo adoptivo tenga derechos heredi-tarios en la herencia de su adoptante es lo que realmente hace de ésta una institución benéfica. En verdad, podemos . añadir en este respecto que sin herencia forzosa la adopción -equivale a poco m,ás que a un período limitado de aprendi-zaje o tutela.
Es por lo tanto altamente significativo que el artículo 177 del Código Civil Español no tenga equivalente en nuestro Código Civil y que los artículos 132 y 133 de nuestro Có-digo hayan sido injertados en nuestro Código tal como éste se trajo originalmente de España. Estos dos artícu-los fueron adoptados por nuestra Legislatura del artículo 214 del Código Civil de Louisiana con la sola diferencia que nuestro Código usa la palabra “familia” donde el de Louisiana, usa la palabra “herencia”. Consideramos que esta diferencia carece de significación, por lo menos a los propósitos de este caso. Ex parte Ortiz, supra. Lo impor-tante aquí es que el artículo 133 claramente confiere al hijo adoptivo “los derechos y deberes y la consideración de un Mjo legítimo”, lo que incluye bajo el artículo 118 el derecho a la herencia legítima. El llegar a otra decisión sería con-cluir que nuestra Legislatura actuó vanamente al aprobar el artículo 133. Finalmente, el resultado a que hemos llegado, es la interpretación dada al artículo 214 del Código de Louisiana por las cortes de aquel estado. Alexander v. Gray, 181 So. 639 (La., 1938).(5)
*787Concluimos por tanto, al igual que en Louisiana, que de acuerdo con los artículos 132, 133 y 118 de nuestro Código Civil, los hijos adoptivos tienen el derecho a una legítima(6) en la herencia de su adoptante siempre y cuando con ello no perjudiquen los derechos de los herederos forzosos enume-rados por el Código.
*788 Aquí entra en juego el artículo 736 de nuestro Código. Este artículo en parte lee como sigue: “Son herederos forzosos:
“1. Los hijos y descendientes legítimos respecto de sus padres y ascendientes legítimos;
í í 2 * =& ^ *
“3. El viudo o viuda, los hijos naturales legalmente reconoci-dos. . (Bastardillas nuestras).
Tenemos por lo tanto que determinar de qué manera los derechos de los hijos naturales legalmente reconocidos — cata-logados como herederos forzosos por el artículo 736 — serán preservados sin perjuicio, como lo requiere el artículo 132, cuando el testador, como en el presente caso, deja también hijos adoptivos. La solución nos es dada por lo provisto en el artículo 769 al efecto de que “Cuando el testador no de-jare descendientes ni ascendientes legítimos, los hijos natu-rales reconocidos tendrán derecho a la'tercera parte de la herencia”.
El argumento de que este artículo no es aplicable por-que los hijos adoptivos han de ser considerados iguales a los descendientes legítimos ha sido rechazado en Bardeguez v. Bardeguez, supra, donde dijimos a las páginas 720, 721 y 722:
“... El hijo adoptivo uo lo es, y aunque de acuerdo con el código tiene los derechos de un hijo legítimo, sin perjuicio de los que corres-pondan a los herederos forzosos, los cuales subsistirán como si la adopción no se hubiese verificado, sin embargo, no creemos que esta disposición tenga el alcance de incluir al hijo adoptivo entre los herederos forzosos en línea recta. . .
“ «= # * * # * *
“Como se ve, línea en derecho civil significa una serie u orden de personas unidas en parentesco natural que tiene su origen en la comunión de sangre y cuya procedencia se determina por el número de generaciones. Cuando la procedencia es directa, los parientes lo son en línea recta, por vínculos de consanguinidad y no por ninguna oirá relación.
<1 * # ■ # # * # =»
*789“El hijo adoptivo no puede, por lo tanto, considerarse como un heredero forzoso en línea recta por ser muy distintos los vínculos que lo unen a su padre por adopción.”
Por el mismo tenor la cantidad de la legítima de los hi-jos naturales reconocidos no está determinada por las dis-posiciones del artículo 767 del Código Civil, (7) puesto que ese artículo presupone la existencia de hijos legítimos e hijos naturales reconocidos. Y los hijos adoptivos como hemos visto, no son considerados como hijos de la-línea recta a estos fines.
Por lo tanto consideramos los hechos de este caso con el resultado final de que aunque los hijos naturales reconoci-dos tienen derecho a recibir una tercera parte de los bienes del testador, de acuerdo con el artículo 769, como su legítima, cualquier propiedad sobrante ha de estar sujeta a la legí-tima de los hijos adoptivos, puesto..que al así hacerse no se perjudican los derechos que corresponden a los herederos forzosos de conformidad con el artículo 132.
II
La siguiente contención de los' apelantes es al efecto de que la corte de distrito erró al no declarar el testamento nulo bajo el artículo 742 por razón de la alegada omisión de los hijos adoptivos en el testamento. Este argumento se basa en el artículo 742 de nuestro Código Civil al efecto de que la “preterición de alguno o de todos los herederos forzosos en línea recta .... anulará la institución del heredero”. La corte inferior sostuvo que aún si los hijos adoptivos son herederos forzosos — nosotros hemos decidido que *790lo son sujetos a la restricción arriba expuesta — ellos no fue-ron preteridos en el testamento y que por lo tanto la acción que ellos debieron radicar es una para complementar sus participaciones y no nna para pedir la nulidad de la insti-tución de herederos.
Manresa en sus Comentarios al Código Civil Español, Yol. 6, pág. 350, comentando en torno al artículo 814, equi-valente al artículo 742 de nuestro Código Civil, dice: “Que la omisión sea completa. — Esta condición se deduce del pro-pio artículo 814, y resulta evidente al relacionar este artículo con el 815. El heredero forzoso a quien el testador deja algo por cualquier título en su testamento, no se halla propia-mente omitido, pues se le nombra y se le reconoce partici-pación en los bienes hereditarios. . . . Aquél se ocupa de la privación completa o total, tácita; éste, de la privación parcial. Los efectos deben ser y son, como veremos, com-pletamente distintos.”
El artículo 743 de nuestro Código es copiado del artículo 815 del Código Civil Español. Manresa, supra, dice a la página 358: “El espíritu del artículo 815 resulta evidente: cuando el heredero forzoso no ha sido olvidado por el tes-tador, cuando ha tomado algo de los bienes hereditarios, sólo puede reclamar que se le complete su legítima.” Y Scaevola, Comentarios al Código Civil, Vol. 14, dice a la pág. 360-1: “Consiste la preterición .en el silencio del testador respecto al heredero forzoso, en no dejarle nada en el testamento, porque si algo le otorgara, se trataría del caso del art. 815, de complemento de legítima”.
Puesto que los hijos adoptivos son legatarios en el tes-tamento por la cantidad de $10,000 cada uno y son también dos de los dueños en nuda propiedad {remainder-men) en cuanto al legado de una tercera parte de cierta propiedad inmueble y en cuanto al remanente de los bienes legados en usufructo a Carmen Escobar, convenimos con la corte de distrito en que el artículo 742 no tiene ninguna aplicación *791aquí porque los hijos adoptivos no fueron totalmente prete-ridos en el testamento. Su remedio, si alguno tienen, pro-cede por lo tanto bajo el artículo 743 para pedir que se les complementen sus cuotas. (8)
Más aún, hay una razón adicional por la que el artículo 742 no puede' aplicarse en este caso. ■ Ese artículo se refiere a “herederos forzosos en línea recta” lo que no incluye a los hijos adoptivos. Bardeguez v. Bardeguez, supra, a la página 720 sostiene que el artículo 742 “se refiere exclusi-vamente a los herederos forzosos en línea recta”, y aunque un hijo adoptivo “tiene los derechos de un hijo legítimo, sin perjuicio de los, que correspondan a los herederos forzosos,” ello no tiene “el alcance de incluir al hijo adoptivo entre los herederos forzosos en línea recta que son los únicos que pueden obtener la anulación de la institución de heredero en La extensión que determina el artículo 742 del referido cuerpo legal. ’ ’
Esta corte entonces dice en el caso de Bardcguez que el hijo adoptivo puede recurrir al artículo 741. (9) Pero contra-rio a aquel caso, el nuestro no es uno en que “la preterición del demandante resulta manifiesta ”(10) En el caso de Barde-guez nada le fue dejado a uno de los hijos adoptivos; aquí ellos no han sido totalmente omitidos. El artículo 742, por lo tanto, nunca entra en juego en este caso. Aunque eso fuera posible no hay aquí ninguna razón para recurrir al artículo 741 como se hizo en el caso de Bardegues en lugar del artículo 742. Más bien el artículo 743 se ajusta mejor a los hechos del caso presente, toda vez que aquí hubo una privación parcial y no total de la legítima y toda vez que *792el artículo 743 sólo exige que la parte promoverte sea “un heredero forzoso” y no “un heredero en línea recta”.
En Ex parte Boerman, 34 D.P.R. 126, se trataba de un testamento en que se dejaba un legado de $5,000 a un hijo natural reconocido. En la opinión se usa el siguiente len-guaje a las páginas 129, 130: “El testamento no podía sub-sistir en su integridad. En él se pretirió a un heredero for-zoso y de acuerdo con el mandato expreso de la Ley — ar-tículo 802 del Código Civil [ahora, artículo 742]- — la insti-tución de heredero que contenía quedó anulada”. En vista de las razones aquí expuestas, consideramos prudente indi-car que creemos que lo arriba dicho es erróneo.
Es conveniente manifestar en este momento que no es de ninguna manera fatal el que los demandantes y apelantes hayan seleccionado erróneamente el título de su acción y el artículo del Código aquí aplicable. Aun cuando la acción traída sea una de nulidad de' disposiciones testamentarias bajo el artículo 742, el remedio encontrado en el artículo 743 puede ser aplicado siempre y cuando concurran todos los requisitos necesarios al mismo. Esto es lo que exactamente ocurrió en Bardeguez v. Bardeguez con la única diferencia que esta corte dictó sentencia e¡n el caso de Bardeguez de acuerdo con el artículo 741 en vez del artículo 743 cuando descubrió que el remedio solicitado bajo el artículo 742 no procedía. Y es claro que en este caso se encuentran los tres elementos exigidos por el artículo 743: (a) algo se le ha dejado en el testamento al heredero; (ó) el título conque se le dejó la cosa es inmaterial; (c) la demanda pide la cantidad necesaria para complementar la legítima. Scaevola, Comentarios al Código Civil, Vol. 14, pág. 369.
III
Por virtud del tercer error asignado los apelantes sostienen que la corte inferior erró al declarar válida la partición, afirmando que ésta debió haber sido declarada nula por razón de la inexistencia de la misma.
*793lista partición ha estada anté nosotros en dos ocasiones anteriores. Véanse Sosa v. Registrador, 34 D.P.R 765, donde ordenamos sn inscripción; y Sosa v. Sosa, 58 D.P.R 470, donde otros dos legatarios por $10,000 cada uno como arriba se expone — pero no los aquí demandantes apelantes quienes también recibieron $10,000 cada uno como legatarios en la misma cláusula del testamento — radicaron pleitos como lega-tarios ■ contra los herederos del testador atacando la parti-ción como nula. Sostuvimos allí que (pág. 476) “los lega-tarios tampoco tienen derecho a intervenir en la partición de los bienes hereditarios, ya que como reiteradamente ha dicho este tribunal, la partición no es otra cosa que una ena-jenación entre los herederos de la parte indeterminada que tienen en la herencia, por la parte determinada y específica que reciben a cambio de aquélla.”
El caso de Sosa también sostuvo que los legatarios en aquella cláusula del testamento no podían recobrar en el pleito contra los herederos de Sosa porque el testador ha-bía ordenado que Juan I. Sosa fuera uno de los administra-dores de los legados en cuestión,- y bajo la escritura de par-tición otorgada por Juan I. Sosa y otros, Juan I. Sosa había recibido del activo de la herencia el dinero para el pago de dichos legados a los legatarios. Al dictar sen-tencia a favor de los demandados esta Corte en su conse-cuencia dijo a la página 478: “Bastaba que el pago se hi-ciese a la persona que el testador designó para recibirlo y a esa persona se hizo. Si Sosa, faltando a la obligación legal y moral que tenía para con sus hijos y a la confianza en él depositada por su padre, dilapidó el fondo que para su administración le fué entregado, cúlpese a él . . . pero no se pretenda imponer esa responsabilidad a la demandada, que religiosamente pagó a quien según el testamento estaba obli-gada a pagar”.
Sin embargo, en el presente caso se ataca la partición so-bre una teoría distinta. Los demandantes apelantes, quie-*794nes no eran parte en el pleito radicado en el caso mencio-nado por sus dos colegatarios, no demandan aquí como lega-tarios pidiendo el pago de sus legados. Al contrario, ellos demandan una declaración de nulidad de la escritura de partición por inexistente, por no habérseles incluido en la misma como herederos forzosos.
Como dice Manresa en ¿sus Comentarios al Código Civil, Vol. 7, pág. 611: “Desde luego la división de la herencia viene a ser un accesorio de la institución de herederos; de modo que en todos los casos en que esta institución se anule por cualquier causa, nula será la división”. Pero aquí tam-bién la dificultad es que la alegada invalidez de la partición depende de nuestra primera conclusión de que la nulidad de la institución de herederos procede aquí; y como se ha visto, no ha habido una absoluta preterición de los herederos en el testamento y además los hijos adoptivos no son “herederos forzosos en línea recta”, siendo ambos requisitos indispensables para una declaración de nulidad de institución de here-deros.
Los demandantes apelantes sin embargo sostienen que la partición es nula solamente porque el artículo 1026 del Có-digo Civil provee que “las particiones pueden rescindirse por las mismas causas que las obligaciones”. Sostienen que como ellos no fueron parte en la escritura de partición, uno de los requisitos del artículo 1213 del Código — el consenti-miento de las partes contratantes — no existe.
Comentando sobre este punto Manresa, en sus Comenta-rios al Código Civil, Yol. 7, pág. 709, dice: “ ... La pala-bra rescisión, en el artículo 1073, [que corresponde al ar-tículo 1026 de nuestro Código Civil] hay que entenderla en un amplio sentido, como sinónima de quedar sin efecto la partición.
“Siguiendo, pues, las reglas establecidas para los contra-tos, debemos deducir que la partición no existe cuando en ella falta consentimiento, objeto o causa. . . ”.
*795Toda vez que “la partición representa nn contrato entre los coherederos”(11) qne bajo el artículo 1026 puede ser res-cindido por las mismas causas que las obligaciones, parece de primera impresión que los herederos forzosos que no par-ticiparon en ella y que por lo tanto no consintieron a la misma podrían obtener una declaración de su inexistencia. Sin embargo, esta solución queda prohibida por mandato ex-preso del Código. El artículo 1033 lee como sigue:
“La partición hecha con preterición de alguno de los herederos no se rescindirá, a no ser que se pruebe que hubo mala fe o dolo por parte de los otros interesados, pero éstos tendrán la obligación de pagar al preterido la parte que proporcionalmente le corresponda.”
No habiendo dolo o mala fe de parte de los otros here-deros, lo cual no se demostró aquí, tal partición omitiendo a algunos de los herederos subsistirá y la acción para decla-rar su inexistencia no procede. ' Preterición tal cual es usada en el artículo 1033 significa el no participar uno o más here-deros en la partición. Véase Enciclopedia Jurídica Espa-ñola, Vol. 24, pág. 383. Scaevola, supra, Vol. 18, pág. 466, critica esta doctrina, creemos que con razón, porque el ar-tículo 1033 debió haber sido redactado para incluir casos por nulidad y no por rescisión como provee el artículo 1026, puesto que, como ya hemos anotado, un heredero que nunca participó en ía partición nunca consintió y por tanto nunca participó en el contrato contenido en la partición.
Sin embargo, no podemos eludir las disposiciones del ar-tículo 1033 y por lo tanto nos vemos constreñidos a decir que la partición aquí envuelta es válida; y que los demandantes apelantes tienen solamente una acción personal contra sus coherederos por el remanente de su legítima.
 Añadimos también que aún en el supuesto de que la partición fuera nula, los demandados Matos, The Federal Land Bank y el Land Bank Commissioner son, bajo las cir-*796constancias de este caso, terceros en lo que respecta a los bienes inmuebles que originalmente eran parte de la herencia y que son ahora poseídos por ellos o sobre los cuales ellos tienen gravámenes hipotecarios. A pesar de que, en cumpli-miento de una orden judicial, anotaciones marginales de las adopciones de los demandantes apelantes por el testador fueron inscritas en el correspondiente sitio en el Registro Civil, tal anotación nunca fué hecha en el Registro de la Propiedad.
La Enciclopedia Jurídica Española, Yol. 24, pág. 384, dice:
“¿Los efectos de la rescisión trascienden al tercero igualmente que a los coherederos? Ha prevalecido la afirmativa conforme a la que la rescisión anula cuantas enajenaciones y constitución de hipo-tecas o de otros derechos reales hayan sido convenidos por cualquiera de los herederos; pero entre nosotros no nos cansaremos de repetir que criando se habla de derechos que afecten a la propiedad inmue-ble, ha de tenerse en cuenta la Ley Hipotecaria, y a tenor de los artículos 36, 37 y 38 de la misma,' dada la rescisión de una par-tición, el tercero que tenga inscripto su título en el Registro gozará de completa seguridad como la causa de rescisión no conste del mismo Registro . . . Claro que con esa tutela se amparan muchas irregu-laridades que conducen a la ruina de. menores, incapacitados y demás personas especialmente protegidas por el Derecho, pues la acción personal que queda contra el coheredero enajenador o hipotecante muy rara vez puede indemnizarles.”
Por tanto concluimos que, de conformidad con los artícu-los 34 y 36'de la Ley Hipotecaria, la ausencia de la anota-ción de las alegadas causas de rescisión en las inscripciones de estos bienes inmuebles en el Registro de la Propiedad protegería a aquellos que compraron o hipotecaron sin cono-cimiento efectivo de las mismas. No es suficiente la anota-ción de la adopción hecha en el Registro Civil; bajo las cir-cunstancias de este caso era necesaria la anotación de la adopción en el Registro de la Propiedad, para que perjudi-que a los compradores o acreedores hipotecarios de los bie-nes inmuebles afectados por la misma. Y esto no se hizo.
*797En lo qne respecta a la demandada Loíza Sugar Co., y después de concluir qne la escritnra de partición no es nnla como tal, es obvio qne los demandantes apelantes carecen de derecho para obligar a la corporación a eliminar las trans-ferencias de las acciones hechas' de bnena fe en sns libros de acnerdo con la escritnra de partición. De ignal manera to-das las transacciones con diversos dendores y acreedores de la herencia efectuadas por el albacea en cumplimiento de la escritura de par'tieión, no pueden impugnarse aquí.
IY
Llegamos ahora a la única cuestión pendiente — considerando ésta como una acción personal contra sus coherederos para pedir el complemento de sus legítimas, g recibieron los hijos adoptivos, los aquí demandantes apelantes, menos de su cuota legítima como herederos forzosos? Como hemos visto, bajo las circunstancias de este caso, las cuotas de los herederos forzosos, específicamente enumerados por la ley como tales, tienen que ser sacadas primeramente de la herencia antes de que podamos entrar a considerar los derechos de los hijos adoptivos. En cuanto a los herederos específicámente enumerados — hijos naturales reconocidos — aquí envueltos, el artículo 769 del Código dispone que “cuando el testador no dejare descendientes ni ascendientes legítimos, los hijos naturales reconocidos tendrán derecho a la tercera parte de la herencia.”
No podemos estar de acuerdo con Muñoz Morales(12) en cuanto a que bajo las circunstancias presentes — habiendo sido sobrevivido el testador por sus hijos adoptivos y naturales reconocidos — el artículo 767(13) del Código debe prevalecer. No podemos concluir que el artículo 767 es aplicable toda vez que aquí hemos manifestado que los hijos adoptivos, aun-*798que herederos forzosos, no son descendientes legítimos, el nltimo término refiriéndose sólo a vínculos de sangre.
Pero cuando encaramos el problema de determinar la le-gítima de los hijos adoptivos no encontramos disposición es-pecífica en el Código. Esto es el resultado de la omisión de la Legislatura de proveer al efecto cuando adoptó los ar-tículos 132 y 133 del Código de Louisiana. Sin embargo, y en vista del artículo 7 del Código Civil, consideramos Conve-niente recurrir al artículo 737 para encontrar una solución a este problema. Este artículo provee en parte que “cons-tituyen la legítima de los hijos y descendientes legítimos las dos terceras partes del haber hereditario del padre y de la madre.”
Aunque el Código no fija una legítima específica- para los hijos adoptivos, ellos tienen derecho a una legítima siempre y cuando que por la misma no se perjudiquen las legítimas de herederos específicamente enumerados en el Código Civil. Y si se tiene en mente.que el artículo 737 se aplica junto con el artículo 769, bajo el cual una tercera parte del caudal he-reditario se designa previamente como legítima de los hijos naturales reconocidos antes de serle asignada a los hijos adoptivos dos terceras partes de la herencia, a tenor con el artículo 737, es justo decir que estos artículos así interpre-tados han sido armonizados y aplicados de acuerdo con la intención de la Legislatura. (14)
Consideremos ahora el artículo 746 del Código Civil que nos da la norma para la determinación cuantitativa de las legítimas. Ese artículo lee como sigue:
“Para fijar la legítima se atenderá al valor de los bienes que quedaren a la muerte del testador con deducción de las deudas y cargas, sin comprender entre ellas las impuestas en el testamento.
*799“Al valor líquido que los bienes hereditarios tuvieren, se agre-gará el que tenían todas las donaciones eolacionables del mismo te»-tador en el tiempo en que las hubiera hecho”.
No hubo donaciones eolacionables para ser traídas a la herencia en el presente caso. T las partes están contestes que el activo y pasivo de la herencia ascendía a $171,893.06 y a $24,565.68, respectivamente. Por lo tanto, con el fin de de-terminar las legítimas, se admite, que el valor de la herencia es de $147,327.38. Una tercera parte de esto, bajo el artículo 769, constituye la legítima de los hijos naturales reconocidos, esto es, $49,109.12 %, para ser dividido entre ellos, o sea $24,554.56 % para cada uno. Puesto que cada uno ya reci-bió $30,109.26, cada uno recibió $5,554.69 % en exceso de su cuota legítima. Por el contrario, la cuota de los hijos adoptivos debió haber .sido, bajo el artículo 737, dos terce-ras partes de la herencia después de deducir la legítima de los hijos naturales reconocidos, esto es, dos terceras partes de $147,327.38, o sea $98,218.25 y3> ó $49,109.12 % cada uno. Toda vez que los hijos adoptivos no recibieron el total de dicha legítima, tienen ellos el derecho a reclamar el balance de la misma de sus coherederos y de los legatarios. Puesto que el total de la herencia debió haberse distribuido como antes se ha dicho, no quedaba dinero disponible para el pago de legados. Los demandantes tienen, por lo tanto, derecho a recobrar las cantidades pagadas a los legatarios en per-juicio de su legítima.
Procede una advertencia final; En Sosa v. Sosa, 58 D. R. 470, sostuvimos, como ya hemos indicado, que el pago a Juan I. Sosa de todo o parte de los legados de $10,000 pro-vistos en el testamento para cada uno de los dos demandan-tes en aquel caso, tiene que ser considerado como hecho a ellos, en virtud del nombramiento , hecho en el testamento a favor de Juan I. Sosa, como “administrador” de dichos le-gados. Pero aquella decisión estaba basada en el status de los dos demandantes en aquel caso., quienes allí demandaban *800como legatarios. En el presente caso el status de los de-mandantes apelantes es diferente. Hemos sostenido aquí que ya que el testador legó a los demandantes apelantes $10,000 a cada uno en la misma cláusula del testamento en-vuelta en Sosa v. Sosa, supra, los demandantes apelantes no fueron preteridos en el testamento, y en consecuencia no tie-nen derecho a anular la institución de herederos contenida en el mismo. Pero si, como hemos sostenido, cada uno de los demandantes apelantes tiene derecho a dichos $10,000, no como meros legatarios sino como parte de su legítima, el ar-tículo 741 del Código Civil (15) impide cualquier intento de im-poner condición alguna en el pago de los mismos, incluyendo la condición aquí envuelta de que el pago al “administrador” de los mismos, nombrado en el testamento, será suficiente. La propiedad legada a un heredero forzoso en el testamento tiene absolutamente que ir al mismo, si es que ha de consi-derarse como parte de la legítima del heredero forzoso; las condiciones, si algunas, impuestas por el testador a la misma desaparecerán. En su consecuencia no bastará en este caso demostrar que los $20,000 fueron pagados a Juan I. Sosa en satisfacción de los legados de los demandantes apelantes. Para que esa suma o cualquier parte de la misma sea consi-derada como una parte de la legítima de los demandantes apelantes, habrá que demostrar que ellos, o alguien con su debida representación legal durante su minoridad, recibieron el pago de la misma.
En vista de los resultados a que hemos llegado en cuanto a las cuestiones de derecho y de la falta de conclusiones de hecho por la corte de distrito sobre estas materias, creemos que el estado actual del récord no permite a esta corte dic-tar la sentencia en este caso. Entre otras cosas, nos encon-tramos, por ejemplo, con la contención de que por virtud de la compra hecha por Juan I. Sosa de ciertos bienes inmue-bles y del alegado traspaso de los mismos a los demandan-*801tes apelantes, éstos Iia.i de hecho recibido el pago de dichos legados de $10,000 cada uno.(16). Somos de opinión que esta corte debería (a) confirmar la sentencia apelada en cuanto a los demandados Matos, Federal Land Bank of Baltimore, The Land Bank Commissioner, Loíza Sugar Co., Marcial Suárez-y Suárez y Ceferino Osorio; (b) revocar la senten-cia en cuanto a los otros demandados; y (c) devolver el caso a la corte de distrito para ulteriores procedimientos no in-consistentes con esta opinión.

'‘El adoptante no adquiere derecho alguno a heredar al adoptado. El adoptado tampoco lo adquiere a heredar, fuera de testamento, al adoptante a menos que en la escritura de adopción so haya éste obligado a instituirle here-dero. Esta obligación no surtirá efecto alguno cuando el adoptado muera antes que el adoptante. El adoptado conserva los derechos que le corresponden en su familia natural, a excepción de los relativos a la patria potestad.”


“Es do notarse que el artículo 176 del Código Civil de España limita ese derecho preferente a los hijos naturales reconocidos y a los ascendientes del adoptante.


“ Sánchez Komán, ob. eit. págs. 1104, 5, nota (3). En el mismo sentido se expresa Scaevola diciendo:
*776"El silencio del Código Civil nos conduce de la propia manera a sostener el preferente derecho de los ascendientes y de los hijos naturales reconocidos en la sucesión intestada, a pesar de la promesa hecha al adoptado de instituirle heredero. Pero hay además un artículo, ya comentado, que da, por decirlo así, la clave de la intención del legislador, cuya intención pretendemos adivinar para suplir el hueco de su olvido. Este artículo es el 176. Se ocupa, como hemos visto, de la obligación recíproca de adoptante y adoptado, de suministrarse ali-mentos, efecto primero y principal de la adopción. Sin embargo, tienen la preferencia sobre el hijo adoptivo los descendientes e hijos naturales reco-nocidos. Ya no se trata de un derecho cuyo nacimiento pende del arbitrio del adoptante, como lo es el que nace do la promesa do instituirle heredero, sino del deber que constituye el alma do la adojjeion. Y si respecto de los alimentos son preferidos el ascendiente y el hijo natural del adoptante, ¿cómo no han de serlo en la sucesión intestada?
"Rota ya en éstos la cadena do la sucesión forzosa, si la promesa se hizo, bien se ve que la voluntad dol adoptante es que su hijo adoptivo sea preferido a los colaterales y aun al cónyuge viudo, quien no obstante conservará, en nues-tro sentir, el derecho al usufructo de su porción legal señalada por la sección 7a. del capítulo IT, tít. TU, libro tercero La distancia que separa a los colaterales, la inexistencia de deberes recíprocos, siquiera entre hermanos legítimos medie la de alimentos en caso de extrema necesidad, el no ostar declarados como herederos forzosos, todo concurre a preferir al hijo adoptivo, reservándole este lugar intermedio en la sucesión intestada, mucho más cuando la voluntad del adoptante se mostró en la escritura de adopción por virtud de la promesa solemne hecha al adoptado do instituirle su heredero.
"Así es que, en el supuesto que hemos presentado y que ha sido el motivo del presente análisis, es a saber, el de la concurrencia del hijo adoptivo con descendientes nacidos después de la adopción, ascendientes, hijos legitimados por concesión real y naturales reconocidos, el hijo adoptivo, a pesar de la pro-mesa hecha en la escritura de adopción de instituirle heredero, nada adquirirá.” Scaevola, oh. eit., tomo III, 3a. edición, págs. 445, 6.


Comentando dicha legislación dice Manresa:
"... Era doctrina corriente, fundada en las leyes 5a., tít. 6to., libro 3ro., y Ira., tít. 22, libro 4to., del fuero Real; 8va. y 9na., tít. 16 de la Partida 4ta., y la. y 7a., tít. 20, libro 10 de la Novísima Recopilación, que el adoptado era heredero aMntestato del adoptante que no tenía descendientes ni ascendientes legítimos o naturales; pero no se le eoneedía porción legitimaria, y podía ser preterido en testamento. . . .” (Bastardillas nuestras.) Manresa, Comentarios al Código Civil Español, 2da. ed., Tomo II, pág. 71.


 Muñoz Morales, ob. cit., pág. 436.


 Véase Sosa v. Sosa, 58 D.P.R. 470, 47], para ana transcripción literal de los términos de este legado.


TJna de las deudas de la herencia consistía de un préstamo garantizado por una hipoteca por $12,833.27 a la Loíza Sugar Co. y que debido a ello es una de las demandadas en este caso. Dos activos de la herencia, y los cuales fueron cobrados por el albacea de acuerdo con lo provisto en la escritura de partición, consistían de préstamos garantizados con hipoteca valorados en $8,000 y $1,000 de Marcial Suárez y Ceferino Osorio, respectivamente, quienes son aquí tam-bién demandados, bajo la teoría de que - tales pagos fueron indebidamente he-chos. No detallamos los hechos con respecto a estas partidas por razones que se expondrán más adelante.


Este artículo, que más tarde será expuesto en detalle, enumera a los hijos naturales reconocidos como herederos forzosos.


Luis Muñoz Morales, Anotaciones al Código Civil de Puerto Eieo, Revista. Jurídica de la Universidad de Puerto Rico, Vol. X, número 4, pág. 411 a la. pág, 427.


Bu aquel caso la corte usa el siguiente lenguaje (pág. 643) :
“ ... De ser cierto, como sostiene el opositor, que un heredero adoptivo sólo puede percibir como tal en la sucesión del adoptante en auseneia de here-deros forzosos, entonces la enmienda de 1867 nada significa y fué una actuación Inútil de la Legislatura. La adopción misma estaría desprovista de efecto legal como tal, salvo la posibilidad de crear una relación de aprendizaje. . . . La adopción, desde su más lejana historia, fué creada para, y verdaderamente “'confiere algún derecho sustancial' a la persona objeto de la misma. El artículo . 214 del Código no viola este antiguo principio, sino que le añade fuerza al de-*787clarar que el adoptado ‘tendrá todos los derechos de un hijo legítimo en la herencia del [finado]’, y etc., ‘excepto como antes se provee’. Si el hijo adop-tivo no participara en la herencia de su adoptante cuando hay herederos for-zosos, entonces esta cláusula, que está supuesta a garantizar un derecho, expira por virtud de su propia impotencia. Si tal interpretación pudiera ser razonable-mente dada a dicho artículo, ello sería sólo debido al disponiéndose allí contenido que,—
“ ‘Tal adopción no perjudicará los derechos de los herederos forzosos.’
“Paréeenos razonablemente claro que dentro del significado e intención del artículo 214 del Código el término ‘derechos de los herederos forzosos’ sencillamente comprende y estaba destinado a abarcar únicamente la cuota en una sucesión de la cual el heredero no puede ser privado, excepto por causa. En otras palabras, la legítima. ...”
Alexander v. Gray cita entonces a Sucesión de Hosser, 37 La. Ann. 839, 841, con aprobación, diciendo a la página 644 que aquel caso ‘‘clara y correctamente define los derechos y privilegios de una persona adoptada en este Estado, y al así hacerlo de igual manera ha determinado los derechos de los herederos forzo-sos sobre los cuales un heredero adoptivo no puede interponer reclamación”. El lenguaje citado en la página 644 lee en su parte pertinente como sigue:
“ ‘El acto de la adopción confirió en el hijo adoptivo todos los derechos constitutivos de la relación de padre e hijo. . . con la siguiente restricción, que la adopción no perjudicaría los derechos de los herederos forzosos, esto es: la legítima de tales herederos.
‘‘ ‘Los'derechos conferidos fueron los de un hijo legítimo, esto es: derecho a heredar haya o no testamento’ ”.
Alexander v. Gray, supra, concluye su discusión con respecto a los derechos relativos del hijo adoptivo y del hijo legitimó de la siguiente manera:
‘‘¿Por qué no puede aplicarse la misma regla a los hijos (herederos for-zosos) en lo que respecta a los derechos del hijo adoptivo? Dése a ellos su legítima y los requisitos del artículo 214 del Código Civil quedarán cumplidos. Entonces el hijo adoptivo participa de su cuota en la hereneia sacada ésta de la parte de libre disposición y goza ‘de todos los derechos de un hijo legítimo’ en la herencia del adoptante y sin ‘perjudicar los derechos de los herederos forzosos’ según lo contempla la ley”.
Al mismo efecto, véase Civil Effects of Adoption on the Descent of Property by Inheritance in Louisiana, 13 Tulane L. Rev. 287, 289-90.


“ Legítima es la porción de bienes de que el testador no puede dis-poner por haberla reservado la ley a determinados herederos, llamados por esto herederos forzosos.” Artículo 735 del Código Civil.


Dicho artículo lee como sigue:
"Cuando el testador deje hijos o descendientes legítimos e hijos naturales legalmente reconocidos, tendrá cada uno de éstos derecho a la mitad de la cuota que corresponda a cada uno de los legítimos no mejorados siempre que quepa dentro del tercio de libre disposición, del cual habrá de sacarse, deduciendo antes los gastos de entierro y funeral.
"Los hijos legítimos podrán satisfacer la cuota que corresponda a los na-turales en dinero o en otros bienes de la herencia.a justa regulación.”


E1 artículo 743 lee como sigue: “El heredero forzoso a quien el tes-tador haya dejado por cualquier título menos de la legítima que le corresponda, podrá pedir el complemento de la misma.”


8)E1 artículo 741 lee como sigue: “El testador no -podrá privar a los herederos de su legitima sino en los casos expresamente determinados por la Ley.
“Tampoco podrá" imponer sobre ella gravamen, ni condición, ni sustitu-ción de ninguna especie, salvo lo dispuesto en cuanto al usufructo del viudo. ’'


Bardeguez v. Bardeguez, supra, a la página 719.


Manresa, supra, Vol. 7, pág. 709. Al mismo efecto Scaevola, supra, Vol. 18, pág. 424.


 Muñoz Morales, supra, a la pág. 439.


 Dicho artículo se cita íntegramente en el escolio 7.


ITo nos ayudan en esta materia los Comentaristas Españoles ya que los artículos 132. y 133 de los cuales surge este problema no se encuentran, como hemos visto, en el Cíjdigo Español.


 Notamos también que Carmen Escobar, la madre de los dos. hijos na-turales reconocidos, legataria en una cantidad sustancial y una de las partes en la escritura de partición, murió con anterioridad a la radicación de la quinta demanda enmendada, y que su sucesor no ha sido unido como demandado, aunque en las anteriores demandas Carmen Escobar era una de los demandados. Pero, como somos de opinión que los demandantes apelantes sólo pueden recobrar a lo sumo por acción personal contra sus coherederos y los legatarios para re-clamar cualquier cantidad necesaria al complemento de las euotas de los deman-dantes apelantes como coherederos, las personas que participaron en la escri-tura de partición y los diversos herederos forzosos y legatarios no son partes necesarias. Cada uno de los coherederos y legatarios es una parte apropiada, pero no necesaria, a tenor con la conclusión a que hemos llegado en este caso.


E1 artículo 741 se cita íntegramente en el escolio 9.